THE THIRTEENTH COURT OF APPEALS

                                   13-18-00243-CV


                                    Yvette Hernandez
                                            v.
           First Bank d/b/a First Bank Mortgage, Its Successors and Assigns


                                 On appeal from the
                        County Court of Willacy County, Texas
                          Trial Cause No. 2018-CCV-0003


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

July 26, 2018